Citation Nr: 1601262	
Decision Date: 01/12/16    Archive Date: 01/21/16

DOCKET NO.  09-11 213A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for residuals of chronic pulmonary embolism with deep venous thrombosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran served on active duty from August 1988 to August 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.


FINDING OF FACT

The evidence is in equipoise as to whether the Veteran's residuals of chronic pulmonary embolism with deep venous thrombosis had its onset in active service.


CONCLUSION OF LAW

The criteria for service connection for residuals of chronic pulmonary embolism with deep venous thrombosis are met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

VA has duties to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2015).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not address VA's duties to notify and assist.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Legal Criteria and Analysis

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  To establish service connection for a disability, the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran contends that he began to experience symptoms of pulmonary embolism during his period of active service.  In a statement dated in December 2012, he explained that he sought in-service medical treatment in December 1990 for chest pain which increased with movement and deep breaths.  He stated that these are the signs and symptoms of someone suffering from early chronic pulmonary thromboembolism, i.e., chest pain, shortness of breath, and worsening when taking deep breaths.  He stated that he was told by doctors that pulmonary emboli began accumulating in his lungs over the years until it rendered him completely disabled.  

Service medical treatment records do not reflect any findings or diagnoses of pulmonary embolism.  However, a December 1990 emergency care and treatment record shows that the Veteran was working out at the gym and noted left anterior chest wall pain for the past three days that worsened upon awakening in the morning.  It was noted that there was no known direct trauma.  There was no previous history of a fracture or injury.  On examination, the chest was nontender to palpation but pain was reproduced with palpation of the left costochondral or 5th and 6th rib area with deep breaths.  It was noted that the left anterior rib series was completed.   The June 1991 separation report of medical examination shows that his lungs and chest were clinically evaluated as normal.  The accompanying separation report of medical history shows that the Veteran denied experiencing shortness of breath.  

Shortly after separation from service in August 1991, the Veteran stated that he sought treatment at Indiana University Hospital; however, such records are no longer available.  A May 1992 consultation record indicated that the Veteran reported worsening shortness of breath and chest pain for approximately six months.  An April 1993 private medical treatment record noted that the Veteran underwent a bilateral pulmonary thromboendartectomy which led to removal of extensive chronic thromboembolic material from both pulmonary arteries.  

The Veteran was provided a VA medical examination in February 2009.  It was noted that the Veteran reported a history of shortness of breath and inability to exercise in the service.  He stated that he was sent to Indiana University and was discovered to have pulmonary embolism and deep venous thrombosis.  The Veteran then underwent a thoracotomy with embolectomy and had an IVC filter.  He stated that he currently had shortness of breath with climbing one flight of stairs or walking slowly for two blocks. The examiner stated that the pulmonary function tests were completed and were within normal range.  It was noted that a CT angiogram completed on June 12, 2008 did not show any evidence of pulmonary embolism.  The examiner stated that he could not resolve the issue as to whether the Veteran's medical condition regarding pulmonary embolism/deep venous thrombosis/thoracotomy/thrombo arterectomy was related to his visit in December 1990 with chest pain without the resort of mere speculation.  The examiner did not elaborate or offer an explanation as to why an etiological opinion could not be provided.  See Jones v. Shinseki, 23 Vet. App. 383, 389 (2010).

In May 2011, the Board requested a medical opinion from the Veterans Health Administration (VHA).  A medical opinion was obtained in June 2011.  The VA physician stated that there was "no clear evidence" to support that the Veteran's medical condition began during his period of active duty.  The physician noted that the Veteran reported for evaluation in December 1990 for left chest pain and he had a normal examination.  The physician stated that it is true that patients can have pulmonary emboli with little to no symptoms, there was no clear evidence that a pulmonary embolism occurred in December 1990.  The physician stated that given a "young otherwise healthy patient with no additional symptoms or history" it was very likely that a complaint of chest wall pain would be musculo-skeletal in nature.  Without other detailed testing at the time of that complaint, there would be no way to diagnose a pulmonary embolism.  The physician stated that as the Veteran's symptoms started after release from active duty and there was no clear evidence to suggest that the visit from December 1990 was related to a pulmonary embolus, it was not possible to state that the Veteran's medical condition was service connected.  First, the Board notes that the physician's use of the language "no clear evidence" is not necessarily compatible with the question as to whether it is reasonable that the Veteran's disability had its onset in active service.  In addition, while the physician stated that it was likely that the Veteran's complaint in December 1990 was musculo-skeletal but that without other detailed testing at the time of the complaints, there would be "no way" to diagnose a pulmonary embolism.  Thus, the physician's conclusion that the complaint was musculo-skeletal while at the same time noting that without more detailed testing, there would be no way to diagnose a pulmonary embolism, the reasoning for the negative opinion is not particularly persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).
 
In this case, the Board finds that service connection is warranted for residuals of chronic pulmonary embolism with deep vein thrombosis.  The Board attributes great probative value to the Veteran's statements regarding the onset of his symptoms to include shortness of breath and chest pain.  Indeed, the Veteran's military occupational specialty was "medical specialist" which requires a certain level of medical knowledge and expertise.  The Board recognizes that the Veteran was not diagnosed with pulmonary embolism during active service and his separation report of medical examination was normal.  However, shortly after separation from active service, the Veteran sought private medical treatment for his symptoms of progressively worsening shortness of breath and chest pain and was diagnosed with pulmonary embolism in approximately May 1992.  The Board finds it persuasive that the Veteran reported the same symptoms since active service and reported such symptoms until he was diagnosed in 1992, shortly after separation from active service.  In addition, the April 1993 private medical treatment record noted the chronic nature of the Veteran's pulmonary embolism, suggesting a disability of a long-standing nature.  VA regulations provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In light of the above, the Board finds the evidence is in equipoise as to whether the Veteran's residuals of chronic pulmonary embolism with deep vein thrombosis had its onset in active service.  The Board will resolve any reasonable doubt in favor of the Veteran and grant service connection for residuals of chronic pulmonary embolism with deep vein thrombosis.  38 C.F.R. § 3.102; 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for residuals of chronic pulmonary embolism with deep venous thrombosis is granted.



____________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


